Title: From John Quincy Adams to George Washington Adams, 12 April 1817
From: Adams, John Quincy
To: Adams, George Washington


				
					My Dear Son.
					Little-Boston 12. April 1817. your birth-day.
				
				The enclosed Letter is from Mr Le Dieu, and was received the day after you left London—As I did not notice the jr. on the superscription, I opened it, supposing it was for me; and on discovering the mistake closed it again, and now forward it by Mr Boyle who I trust will find you still in Paris.We went into town on Thursday with your two Brothers. Dined with Mr G. Joy—at Paper Buildings—saw the Wapitis before dinner, and went in the Evening to Drury-Lane Theatre—The Play was Know your own Mind—Flat—flounder-Flat—in spite even of Mrs Alsop.Last night your Mother and I came home, and went to the party at the Doctor’s, which was Concert, Ball and Supper—in the great School-Room—Mrs Salmon sung like a Seraph—Your Brothers stayed in town, by further invitation of Mr Joy—Your Mother is going to bring them home this Evening. We made two trials to see Toby the Sapient pig; but not at the proper times. The Boys were to go again.We are anxious to hear from you, and I shall expect a particular account of all the curiosities you will see—You must have the resolution to rise very early every Morning, that you may have time for writing—Probably you will have no other time for that purpose in the course of the day—The traveller should always have the pen in his hand; and note down his observations as speedily as possible after they are made—He must also learn to employ all his leisure half hours and quarters of hours; and above all adhere to the practice of rising early—This is not difficult at Paris, where they do not keep so late hours at Night as in London.Present my respects to Genl: Boyd and Mr Storer, and believe me, Dear George, / your affectionate father.
				
					John Quincy Adams.
				
					
				
			